DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,203,130 to Gardikis, Sr. et al.
Regarding claim 13, Gardikis ‘130 discloses a mounting bracket assembly comprising: a support bracket including: a lateral fixation member 32/38 configured to be fixed to an inner side of a window frame (Fig. 10) and extending along an extension direction; and a support plate 18, one end of the support plate 18 being connected to the lateral fixation member 32/38, and another end of the support plate 18 being configured to extend outside the window frame (Fig. 9); an outdoor support 22 mounted at the support bracket and configured to be supported by a wall (Fig. 9); and a connection member 14/16, one end 16 of the connection member 14/16 being configured to connect to a window air conditioner, another end 14 of the connection member 14/16 being .

Allowable Subject Matter
Claims 1-12 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the configuration of the structural components of the connection member connected relative to the structure and components of the fixation member.
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended.  The list of support brackets is as follows: 10295221-B2 OR US-9447916-B2 OR US-9303895-B1 OR US-8584998-B1 OR US-20210325054-A1 OR US-20210180828-A1 OR US-20120137499-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632